203 F.3d 529 (8th Cir. 2000)
CHRISTINE J. NANNINGA, individually, and on behalf of Larry L. Nanninga and Scott M. Nanninga, and as personal representative of the estate of Bruce E. Nanninga, deceased; LARRY L. NANNINGA; SCOTT M. NANNINGA, Plaintiffs - Appellants,v.THREE RIVERS ELECTRIC COOPERATIVE, a Missouri Corporation, Defendant -Appellee.
No. 98-4040
United States Court of Appeals FOR THE EIGHTH CIRCUIT
Submitted: September15, 2000Filed: February 8, 2000

1
NOTE: THIS OPINION HAS BEEN VACATED. SEE OPINION AT 236 F.3d 902.